Citation Nr: 1112638	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as residuals of right fibula fracture and arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and two of his children


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) in the U.S. Marine Corps Reserve from March 1981 to July 1981.  He also had periods of unverified Reserve duty from 1981 to 1987.  The record reflects, and the appellant avers, that he sustained an injury during a weekend drill on October 13, 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  

In July 2008, the appellant and two witnesses testified before a Decision Review Officer (DRO) in Detroit, Michigan.  A transcript of that hearing is of record.

This claim was previously before the Board in November 2009, when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims folder does not reflect that the AMC substantially complied with the Board's directives set forth in November 2009.  Where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

In its November 2009 Remand, the Board indicated that VA and private records identified by the Veteran should be obtained if the appellant provided proper authorization.  Although the February 2009 supplemental statement of the case reflects that the appellant had not responded to a VA request for information, the claims folder does include a VA Form 21-4142, signed by the appellant in December 2009, and received by the AMC in January 2010.  While the appellant failed to check the box marked "authorize" or to provide the dates of medical service, he did sign the form and provide the name and address of the provider.  Thus, the AMC, after requesting the appellant to completely fill out the VA Form 21-4142, should have attempted to obtain the pertinent records.

The AMC should once again request the appellant to provide complete authorization, examination/ treatment dates, and medical facilities, to include VA facilities, for any examination and treatment of his right ankle.  Thereafter, if records are obtained, a supplemental VA medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all dates and medical treatment facilities in which he was treated for his right ankle and/or fibula, to include Dr. J.K.  In addition, request the appellant to identify any VA facilities and treatment dates for his right ankle and/or fibula.  After obtaining a completed VA Form 21-4142, the AMC should attempt to obtain any pertinent medical records, to include VA records, not already associated with the claims file.  The appellant should be informed that if he wishes VA to obtain the records, he must complete the form to include box 9c and list dates of medical services.

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  Any documents received by VA should be associated with the claims folder.

2.  Thereafter, if, and only if, any additional pertinent records are obtained from private or VA medical facilities, obtain a supplemental VA opinion from the December 2009 VA examiner, if possible.  The supplemental medical opinion should indicate that the examiner reviewed all additional records received since the December 2009 VA examination and should note whether the VA examiner's opinion has remained the same, or has changed based on a review of the records.  If it has changed, the examiner should provide a complete rationale.  

If the December 2009 VA examiner is unavailable, the appellant should be afforded another VA examination to determine the extent and etiology of any current right ankle disability.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the appellant has any residuals causally related to the appellant's right distal avulsion fracture during drill duty in October 1984.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The examiner is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical reports.

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

3.  Thereafter, readjudicate the issue of entitlement to service connection for a right ankle disability, to include as residuals of a right fibula fracture and arthritis.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


